*462OPINION
By BRYANT, PJ.
This is an appeal on questions of law and fact filed by United Ancient Order of Druids, Columbus Grove No. 10, appellant, seeking to reverse a judgment of the Court of Common Pleas of Franklin County, Ohio, on appeal from the Board of Liquor Control, appellee, finding that the order of the Board was supported by reliable, probative and substantial evidence, was in accordance with law and should be affirmed.
At the outset, we note that the appeal in this case is from an order of the Board finding appellant, the holder of a Class D-4 or private club liquor permit, guilty of hindering an inspection of the premises contrary to §4301.66 R. C., and also Regulation No. 62 of the Board. We also note that after finding the permit holder guilty, the Board imposed a suspension of twenty-one days, all of which, as we have said, was affirmed by the court below.
It therefore follows that this is not one of the ten classes of actions described in §2501.02 R. C., and hence cannot be appealed on questions of law and fact as was attempted here. It also follows that the motion by the Board to reduce to an appeal on questions of law only must be sustained.
The brief of appellant contains no assignment of error as such but may fairly be said to contend that the order of the Board is not supported by and is contrary to the weight of the evidence and that the court below was in error in so holding.
There are of course many ways of hindering an inspection. Destroying the evidence is but one.
The conclusions reached by the court below as set forth on page five (opinion by Leach, J.) are as follows:
“From a consideration of all of the facts herein, and from a weighing of all of the evidence as required of us by the case of Andrews v. Board of Liquor Control, 164 Oh St 275, we conclude that the order of the Board of Liquor Control is supported by reliable, probative and substantial evidence and is in accordance with law. We conclude as a matter of fact that Mr. Sherrod did pull the inner door shut after he had been shown the badges of the liquor investigator and an accompanying policeman; that at such time Mr. Sherrod did have in his possession keys which would unlock such door, but, with the intent of delay, Mr. Sherrod wrongfully informed the investigator and the police officer that re-admittance or admittance into the inner room could only be obtained by pushing the buzzer and having someone, who happened to be inside, open the door for them; that such act was in violation of Regulation No. 62 in that Mr. Sherrod failed to immediately admit such investigator and was in violation of §4301.66 R. C., in that such act was intended to hinder or obstruct the inspection of the permit premises and did in fact so hinder and obstruct the inspection of the same.”
We cannot say as a matter of law that the court below was wrong in so holding. It follows that the judgment of the court below must be affirmed as well as that of the Board.
McLAUGHLIN, J, concurs.
DUFFY, J, dissents.